Case 4:18-cv-00442-ALM-CMC Document 203-1 Filed 09/02/20 Page 1 of 1 PageID #: 9723



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

     Edward Butowsky,

          Plaintiff,

     v.                                                Case No. 4:18-cv-442-ALM

     David Folkenflik, et al.,

          Defendants


                                           ORDER

           Plaintiff Edward Butowsky’s Unopposed Motion for Stay and Unopposed Motion

   to Modify Scheduling Order (Doc. No. ___) is now before the Court. The motion is

   GRANTED, and this case shall be stayed for 45 days. All remaining deadlines in the

   scheduling order are extended by 120 days, including the final pre-trial conference and the

   trial date, but the October 24, 2020 deadline for paying attorney fees and sanctions, see

   August 25, 2020 Order on Rule 37 Sanctions Issues (Doc. No. 124), shall remain the same.
